Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (2020/0169649).
 	Regarding claim 1, Ouyang discloses an endoscope (par. 69), comprising: a distal tip having a distal face configured to face a scene (1); a plurality of first cameras configured to capture first image data of the scene (note visible cameras in par. 92); a projector configured to project a structured light pattern into the scene (note the structured light in par. 92-93); and one or more second cameras configured to capture second image data of the scene including the structured light pattern (note the infrared cameras in par. 92).
	Regarding claim 2, Ouyang discloses the endoscope further includes a proximal region (102) extending from the distal tip (101), and wherein the distal tip has a cross-sectional dimension greater than a cross-sectional dimension of the proximal region (as shown in Fig. 16 and 17, the distal region 101 is bigger than the proximal region 102).
	Regarding claim 3, Ouyang discloses the proximal region has a first cross-sectional shape, and wherein the distal tip has a second cross-sectional shape different than the first cross- sectional shape (note Fig. 16 and 17).
	Regarding claim 4, Ouyang discloses the distal face includes a perimeter, and wherein the first cameras are positioned at the distal face proximate to the perimeter (note Fig. 1-6).
	Regarding claim 7, Ouyang discloses the first image data is in a first spectrum, and wherein the second image data is in a second spectrum different than the first spectrum (par. 92).
	Regarding claim 8, Ouyang discloses the first image data is in the visible spectrum (par. 92).
	Regarding claim 9, Ouyang discloses the second image data is in the infrared spectrum (par. 92).
	Regarding claim 10, Ouyang discloses the first cameras and the second cameras are different types of cameras (par. 92).
	Regarding claim 11, Ouyang discloses the first cameras are RGB cameras and the second cameras are infrared cameras (par. 92).
	Regarding claim 15, Ouyang discloses an endoscopic imaging system, comprising: an endoscope including a distal tip having a distal face configured to face a scene (1); and a plurality of cameras configured to capture image data of the scene from a selected position relative to the scene (Fig. 1-6); an input controller configured to control a position and orientation of (a) a first virtual perspective of the scene and (b) a second virtual perspective of the scene different from the first virtual perspective (par. 72, 75, 76, and 92);-31- 153870587.1 Attorney Docket No.: 134429-8010.US01 a processor communicatively coupled to the endoscope and the input controller, wherein the processing device is configured to generate a first virtual image corresponding to the first virtual perspective based on the image data from the cameras, and generate a second virtual image corresponding to the second virtual perspective based on the image data from the cameras (par. 11, 147-149); and a display device communicatively coupled to the processing device, wherein the display device is configured to display the first and second virtual images (par. 11 and 148).
	Regarding claim 16, Ouyang discloses the processor is configured to generate the first and second virtual images while the endoscope remains at the selected position (par. 11, 147-149).
	Regarding claim 17, Ouyang discloses the processor is configured to generate the first and second virtual images without receiving image data from the cameras with the endoscope positioned at a position other than the selected position (par. 128).  That is, the image information is processed according to the time stamp, which can be either synchronously or asynchronously.  
	Regarding claim 18, Ouyang discloses the cameras are first cameras configured to capture first image data of the scene, wherein the endoscope further includes a projector configured to project a structured light pattern into the scene (par. 88-94), and wherein the endoscope further includes one or more second cameras configured to capture second image data of the scene including the structured light pattern (par. 92).
	Regarding claim 19, Ouyang discloses Ouyang discloses the processor is further configured to generate the first and second virtual images based on the second image data (128).
	Regarding claim 20, Ouyang discloses an endoscope, comprising: a distal tip having a distal face configured to face a scene (1); a microlense array positioned at the distal face and including a plurality of lenslets configured to receive first image data of the scene (par. 78, 79); at least one projector positioned at the distal face and configured to project a structured light pattern into the scene (par. 88); and at least one depth camera positioned at the distal face to capture second image data of the scene including the structured light pattern (par. 89).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (2020/0169649) in view of Jeong et al. (KR20110038205A).
 	Regarding claims 5 and 6, Ouyang does not disclose the projector is positioned at a center of the distal face as claimed.  Jeong, from the similar field of endeavor, teaches that the light sources or projector is located at the center of the distal face (note light source 24 in Fig. 2b).  Placing the light source at the center of the distal face enables secure field of illumination to the peripheral cameras (note translation fourth paragraph under “DESCRIPTION-OF-EMBODIMENTS”.  Hence, knowing that secure field of illumination is important in Ouyang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jeong into Ouyang to perform the well known functions as claimed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 6, the term “the processing device” lacks proper antecedent basis.  
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422